DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4th, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 4th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 21-27 and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,789,075 to Frank et al.
Regarding claim 1: Frank teaches a reinforced aerogel comprising an aerogel framework and a reinforcement material (Frank Abstract).  The reinforcement material comprises a Frank 2:37-46), has a density of below 0.60 (Frank 2:4-9) which teaches the claimed range with specificity.  Frank shows a composite formed around a glass fiber web of 3 mm (Frank 8:45).  The composition of Frank is a mat or sheet, which a person having ordinary skill in the art recognizes is flat, and therefore has near zero percent variation of thickness.
Frank does not explicitly measure the resilience.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, Frank teaches all of the claimed ingredients, within the claimed amounts, and produces it by a substantially identical process of preparation involving forming the aerogel in the presence of the glass fibers.  Furthermore, Frank indicates the composition is flexible (Frank 2:1-3 and 8:20-27), further indicating that the claimed resilience property is present.  The instant invention indicates that the claimed resilience is intrinsic to the claimed invention (11:20-30).  Since Frank meets the limitations of claim 1 and the instant invention indicates that the property is intrinsic to the composition, it has been held inherent that the composition of Frank would have the required resilience properties.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II).  If it is applicant's position that this is not the case: (1) evidence would need to be presented to support applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with the required resilience.
Regarding claims 2-3 and 23-25: Frank teaches thickness of 0.5-5mm (Frank 6:10-16) which teaches the claimed value with sufficient specificity.  Although thickness variation is not measured in Frank, a person having ordinary skill in the art recognizes that a mat or sheet is a flat two-dimensional shape with substantially zero variation in the thickness.
Regarding claim 4:  Frank indicates the composition is a flexible aerogel blanket/mat/sheet (Frank 1:60-65).
Regarding claims 5-6 and 26-27: All examples in Frank have the claimed conductivity.  Frank had possession of the claimed ranges prior to the instant invention. 
Regarding claim 21:  Frank teaches a silica based framework (Frank 2:28-30).
Regarding claim 22:  Frank teaches the claimed range with sufficient specificity (Frank 2:1-3).
Regarding claims 31-34:  Frank does not measure the claimed resilience properties.  Claim 1 is anticipated.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II).  The claimed resilience has been interpreted as being inherent to Frank because the claimed composition is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 15-16 and 28-30 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/024010 to Hogan in view of U.S. Patent No. 5,789,075 to Frank et al.
Regarding claims 7 and 15:  Hogan teaches a thermal battery comprising aerogel material (Hogan 1:10-12).
Hogan does not teach the claimed reinforced aerogel.  Frank teaches a reinforced aerogel comprising an aerogel framework and a reinforcement material (Frank Abstract).  The reinforcement material comprises a fiberglass/glass fiber based material (Frank 2:37-46), has a density of below 0.60 (Frank 2:4-9) which teaches the claimed range with specificity.  Frank shows a composite formed around a glass fiber web of 3 mm (Frank 8:45).  The composition of Frank is a mat or sheet, which a person having ordinary skill in the art recognizes is flat, and therefore has near zero percent variation of thickness.  Although Frank does not explicitly measure the resilience, this property has been interpreted to be inherent because Frank teaches all of the claimed ingredients, within the claimed amounts, and produces it by a substantially identical process of preparation involving forming the aerogel in the presence of the glass fibers.  Furthermore, Frank indicates the composition is flexible (Frank 2:1-3 and 8:20-27), further indicating that the claimed resilience property is present.  The instant invention indicates that the claimed resilience is intrinsic to the claimed invention (11:20-30).  Hogan and Frank are analogous art in that they are concerned with the same technical feature namely Hogan for the aerogel of Frank with the motivation of improving flexibility and reducing brittleness (Frank 1:1-10). 
Regarding claim 16: Improved performance would naturally flow when the material of Frank which has the desired thermal conductivity of Hogan is incorporated into a battery since the aerogel of Frank is flexible and less brittle, therefore is less likely to break and perform better than a comparative battery that would have broken under stress. 
Regarding claims 28-30: Frank teaches thickness of 0.5-5mm (Frank 6:10-16) which teaches the claimed value with sufficient specificity.  Although thickness variation is not measured in Frank, a person having ordinary skill in the art recognizes that a mat or sheet is a flat two-dimensional shape with substantially zero variation in the thickness.
Regarding claims 35-38:  Frank does not measure the claimed resilience properties.  Claim 1 is anticipated.  “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP § 2112.01 (I-II).  The claimed resilience has been interpreted as being inherent to Frank because the claimed composition is met.

Response to Arguments
Applicant’s arguments, see pages 6-11 of the Remarks document filed March 4th, 2021, with respect to the rejections of claims 1-6 and 21-27 under 35 U.S.C. § 103 to Leeser in view of Lee have been fully considered and are persuasive, in view of the present amendments which require a degree of resiliency.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Frank.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767